Title: To Thomas Jefferson from John Rea, 25 April 1808
From: Rea, John
To: Jefferson, Thomas


                  
                     
                     Phila April 25th 1808
                  
                  Mr Thomas Jefferson
                  To John Rea
                  
                     
                        To 60½ yds Crimson Mantua
                        @
                        1
                        75/100
                        105
                        .87½
                        
                     
                     
                        To 62 yds Green   ditto
                        @
                        1
                        50/100
                        93
                        .00
                     
                     
                        To 60 yds Cambric Muslin for inside lining
                        @
                        
                        33/100
                        20
                        .00
                     
                     
                        To 60 yds Silk binding
                        @
                        
                        
                           7/100
                        4
                        .20
                     
                     
                        To 54 yds best silk fringe
                        @
                        1
                        75/100
                        95
                        .50
                     
                     
                        To 8 Silk tassels
                        @
                        1
                        50/100
                        12
                        .00
                     
                     
                        To 9 yds Silk line
                        @
                        
                        33/100
                        3
                        .60
                     
                     
                        To Making 4 window draperries
                        @
                        4
                        
                        16
                        .00
                     
                     
                        To Trunk to pack them in
                        
                        
                        
                        
                           2
                        
                        
                           .50
                        
                     
                     
                        
                        
                        
                        
                        
                           $352
                        
                        
                           
                              67½
                           
                        
                     
                  
               